DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Rejections pending since the Advisory Action 
mailed on October 26, 2021

All previous rejections are withdrawn.



Response to Declaration under 37 C.F.R. § 1.132

The Declaration under 37 CFR 1.132 filed November 08, 2021 (hereafter “Declaration”) is insufficient to overcome the rejection of claims  based upon 35 U.S.C. 112(a) as set forth in the last Office action (Final Rejection of July 06, 2021) because: declarant’s statements  describe a manner of using the system not consistent with how 
Regarding whether the following limitation in independent claims 1, 19, and 24 “calibrate the reader to the first reagent on the first test strip based on the second current or the second voltage; . . . .[italicizing by the Examiner]”, should be understood to mean -- establish a baseline of the reader using the first reagent on the first test strip based on the second current or the second voltage --, first, as explained on the Final Office Action (pages 9-16), calibrating is not synonymous with establishing a baseline, nor does it necessarily encompass establishing a baseline. While Applicant may be his lexicographer, that is, redefine conventional terms so that they are no longer consistent with their original meaning, this must be explicitly done in the specification when filed. See MPEP 2173.05(a) and MPEP 2111.01. As stated on page 26 of the Final Office Action, 'It is not clear whether Applicant is now redefining the terms “calibrate” and “calibration” as used throughout the claims and specification to mean establishing a baseline and so being his own lexicographer. If so, Applicant should note MPEP 2173.05(a) III.'   
Second, declarant’s explanation in Declaration paragraph 5 of how to establish a baseline value for paracetamol at time 0 minute and then use it to determine paracetamol concentration, by subtracting the 0 minute value from the 15 minute value, is not consistent with the claims. Declaration paragraph 5 states,

    PNG
    media_image1.png
    332
    708
    media_image1.png
    Greyscale



However, claim 1 (and similarly independent claims 18 and 24) recites,

    PNG
    media_image2.png
    398
    703
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    118
    654
    media_image3.png
    Greyscale

That is, Applicant’s claims require not a first single reading at a first time (0 minute) for establishing a baseline paracetamol value and a second single reading at a second time (15 minutes) for determining a paracetamol value for the sample, but a first set of readings over a first time interval and a second set of readings over a second time interval.
 Last, Applicant’s use of the term “baseline value” in regard to paracetamol in Declaration paragraph 5 (and specification paragraph [00108]) is unconventional and confusing as the output includes contribution from paracetamol in the sample:

    PNG
    media_image4.png
    376
    790
    media_image4.png
    Greyscale

   Conventionally, a baseline reading does not include signal contribution from a sample (see Final Office Action, bottom of page 15, bridging to page 16). 

 	
    PNG
    media_image5.png
    470
    750
    media_image5.png
    Greyscale

	This Journal of Chromatography article, though, while it does disclose detecting paracetamol does so after first performing capillary electrophoresis on the sample and then using UV detection.  See the title and Abstract.  It is not clear to the Examiner how a showing of the state of the art before Applicant’s invention for paracetamol detection 
Moreover, Applicant’s scheme 2 in Declaration paragraph 4 (and specification paragraph [00104]) appears to be taken from the Analytical Chemistry article referred to in specification paragraph [00107].  Scheme 3 in Declaration paragraph 9 (and specification paragraph [00107]) and scheme 4 in Declaration paragraph 10 appear to be adapted from the Figure 2 of the aforementioned Analytical Chemistry article.  In this article an OneTouch glucose meter was used (

    PNG
    media_image6.png
    174
    711
    media_image6.png
    Greyscale

See page 11592).  Applicant’s specification though clearly teaches away from the use of an OneTouch glucose meter and by consequence indirectly detecting paracetamol by measuring glucose (or another monosaccharide) released by enzymatic cleavage of a compound comprising glucose) or another monosaccharide bound to paracetamol:

    PNG
    media_image7.png
    892
    1087
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    595
    997
    media_image8.png
    Greyscale

Furthermore, contrary to the Declaration, specification Table 3 and paragraphs [00132] and [00133] reproduced immediately above strongly suggest that Application’s claimed system and method of detecting a concentration of paracetamol are based on very different principles and/or test strip configuration than previously used in the prior art, particularly those employing a glucose meter.  Unfortunately, Applicant's original disclosure is vague as how to the make and use the claimed system and method.
Last, Declaration paragraph 7 first refers to an Angew Chem. Int. Ed. Engl.   article for guidance on making the test strip; however, this article does not appear to mention paracetamol at all.  Moreover, as with the Analytical Chemistry article commented upon above, in the Angew Chem. Int. Ed. Engl. article glucose is measured using a conventional glucose meter.  See in the Angew Chem. Int. Ed. Engl. article Figure 1 (it will be also noted that current, not voltage is measured). Applicant’s 
Declaration paragraph 7 next refers to U.S. patent no. 4,948,727 for guidance on how to make the test strip electrodes, namely that they can be made of, for example, gold, glassy carbon, or pyrolytic graphite.  As a first matter, US 4,948,727 was never mentioned in Applicant’s original disclosure.  The Examiner first mentioned this document in a rejection under 35 U.S.C. 112(a), lack of enablement, on page 9 of the Non-final Office Action mailed on March 25, 2021.  Moreover, Applicant’s test strip apparently directly detects paracetamol without the use of an enzyme (in claim 1, for example, a first concentration of paracetamol has been added to the calibration well” in order to calibrate the test strip).  The sensor in US 4,948,727 uses an enzyme, aryl acylamidase, which is not suggested by Applicant.  See in US 4,948,727 the Abstract, Figure 1, and col. 4:57-63.  As explained in the rejection under 35 U.S.C. 112(a), lack of enablement, on page 19 of the Final Office Action   

    PNG
    media_image9.png
    536
    751
    media_image9.png
    Greyscale



For the reasons set forth above the Declaration is insufficient in overcoming the rejections.

Response to Arguments

Applicant's arguments filed November 08, 2021 have been fully considered but they are not persuasive.  Applicant largely restates, what is discussed in the Declaration, which the Examiner has already commented upon above.

Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	


Claims 1, 4, 6-14, 16-18, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Applicant argues that the following limitation in independent claims 1, 19, and 24 “calibrate the reader to the first reagent on the first test strip based on the second current or the second voltage; . . . .[italicizing by the Examiner]”, should be understood to mean -- establish a baseline of the reader using the first reagent on the first test strip based on the second current or the second voltage --,  See Declaration paragraphs 5 and 6. As explained on the Final Office Action (pages 9-16), calibrating is not synonymous with establishing a baseline, nor does it necessarily encompass establishing a baseline. While Applicant may be his lexicographer, that is, redefine conventional terms so that they are no longer consistent with their original meaning, this must be explicitly done in the specification when filed. See MPEP 2173.05(a) and MPEP 2111.01. Also, declarant’s explanation in Declaration paragraph 5 of how to 

    PNG
    media_image1.png
    332
    708
    media_image1.png
    Greyscale



However, claim 1 (and similarly independent claims 18 and 24) recites,

    PNG
    media_image2.png
    398
    703
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    118
    654
    media_image3.png
    Greyscale

That is, Applicant’s claims require not a first single reading at a first time (0 minute) for establishing a baseline paracetamol value and a second single reading at a second time (15 minutes) for determining a paracetamol value for the sample, but a first set of readings over a first time interval and a second set of readings over a second time interval.
 So there is no support in the original discloser for interpreting the limitation “calibrate the reader to the first reagent on the first test strip based on the second current or the second voltage; . . . .[italicizing by the Examiner]”, to mean -- establish a baseline of the reader using the first reagent on the first test strip based on the second current or the second voltage --.

Claims 1, 4, 6-14, 16-18, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 requires “calculate the second concentration of the detectable compound of paracetamol in the first test sample; and report a diagnosis state based on the concentration of the detectable compound of paracetamol.”

Independent claim 18 requires  “calculating the second concentration of the detectable compound of paracetamol in the first test sample; and reporting a diagnosis state based on the concentration of the detectable compound of paracetamol.”


Independent claim 24 requires “calculating the second concentration of the detectable compound of paracetamol in the first test sample; and reporting a diagnosis state based on the concentration of the detectable compound of paracetamol.”

Addressing now the “Wands” undue experimentation factors (MPEP 2164.01).



(A) The breadth of the claims

Independent claims 1, 18, and 24 are broad in that scope of the phrase  “detectable compound or paracetamol” is not known.  


(B) The nature of the invention

The invention is for a system comprising a reader and test state strip with electrical traces for reporting a diagnosis state.  The diagnosis state may be the recognition of a medical condition such as influenza, HIV, Ebola, or tuberculosis (see originally filed specification paragraph [0083]).

(C) The state of the prior art

The detection of paracetamol is known in the electrochemical sensor art.  In particular, the electrochemical detection of paracetamol without use of an enzyme, for clinical application, is known, but only for human serum that has been significantly diluted (1 %).  See Hui et al., “Electrochemical sensor for sensitive detection of paracetamol based on novel multi-walled carbon nanotubes-derived organic-inorganic material,” Bioprocess Biosyst Eng (2014) 37:461-468 (hereafter “Hui”), Real sample analysis and Conclusions on pages 466-467.  Moreover, the detection electrode is not a simple conductive metal, for example platinum, or carbon paste trace, but required a 

    PNG
    media_image10.png
    489
    732
    media_image10.png
    Greyscale

).  Huang et al., “A high performance electrochemical sensor for acetaminophen based on an rGO-PEDOT nanotube composite modified electrode,” J. Mater. Chem. A, 2014, 2, 7229 (hereafter “Huang”) made an electrochemical sensor for detecting acetaminophen (paracetamol), but the sensing electrode has a special composition (

    PNG
    media_image11.png
    117
    1132
    media_image11.png
    Greyscale

(see the abstract)),
3.6 Real sample analysis, which is on page 7236), and current, not voltage, was measured (Figures 5 and 6).      


(D) The level of one of ordinary skill

One of ordinary skill in this art would be hold an advanced degree in engineering or a science such as biology, chemistry, or clinical chemistry, and would have an understanding of glucometers, enzymes and mediators, etc.



	

(E) The level of predictability in the art

The level of predictability is low for how sensors Hui and Huang would respond if they would be contacted with a first biological sample as specified in claim 1 ( 
    PNG
    media_image12.png
    57
    690
    media_image12.png
    Greyscale

) or even just the first precursor compound.

(F) The amount of direction provided by the inventor


	The inventor has not provided any direction on how to make or use a suitable first test strip, which does not have any special electrode construction or composition for  
Moreover, the independent clams appear to allow for the measured electrical signal be voltage.  For example, in claim 1

    PNG
    media_image13.png
    180
    714
    media_image13.png
    Greyscale


  However, there is no discussion at all on how to adapt the reader so as to be able to use voltage measurements to determine the second concentration of the detectable compound in the first test sample.  Both the prior art systems discussed in Applicant’s speciation (most importantly the OneTouch glucometer system) and Applicant’s prototype system measure current.   See, for example, Applicant’s specification paragraph [0083].       




(G) The existence of working examples

The inventor has not provide any working examples of how to make the first test strip, especially how to configure the calibration traces, test traces, calibration well, and sample well so that the test strip could be used to measure a detectable compound, such paracetamol or a paracetamol derivative, in a biological sample.  Applicant’s specification makes a number of references to a prototype meter, but provides no details on its construction, especially again that of the traces and wells. On the one hand, some similarity to the tests sensor disclosed in Anal. Chem, 2018, 90, 19, 11589-1598 is noted in Applicant’s specification (specification paragraph [00107]), but then the prototype meter is contrasted with it (paragraphs [00114] and [00115])(the OneTouch glucose meter was the basis (alternatively the UNiStrip glucometer) for the test sensor disclosed in the aforementioned Anal. Chem. article (see the Abstract and Figures 1 and 3).  




   (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure

Since it is not clear how Applicant’s test strip is able to measure a detectable compound, such as paracetamol or paracetamol derivative, without using a specially 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims1, 4, 6-14, 16-18, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

a) where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “calibrate the reader to the first reagent on the first test strip based on the second current or the second voltage; . . . .[italicizing establish a baseline of the reader using the first reagent on the first test strip based on the second current or the second voltage,” while the accepted meaning is “Operation that, under specified conditions, in a first step, establishes a relation between the quantity values with measurement uncertainties provided by measurement standards and corresponding indications with associated measurement uncertainties (, , , ,) and, in a second step, uses this information to establish a relation for obtaining a measurement from an indication.”  See Final Office Action page 14. The term is indefinite because the specification does not clearly redefine the term.

b) claim 1, last line, recites  “report a diagnosis state based on the concentration of paracetamol.”  Is “the concentration” the first concertation, the second concentration, or both?

c) claim 18, last line, recites  “report a diagnosis state based on the concentration of paracetamol.”  Is “the concentration” the first concertation, the second concentration, or both?


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             December 1, 2021